Title: To George Washington from Christian Nagle, 13 August 1783
From: Nagle, Christian
To: Washington, George


                        
                            New Goal Philadelphia August 13. 1783
                        
                        To His Excellency George Washington Esqr. Commander in Chief of the Forces of the United States of America.
                        The most humble Petition of Christian Nogell Serjeant of the 3d Regiment of Pensylvania Most humbly Sheweth
                            That your most unhappy and unfortunate Petitioner being accused of Mutiny, and by an Honourable Court Martial Sentenced to
                            die—Your unfortunate Petitioner having Served as a Soldier &ca for Seven Years and five Months faithfully to the
                            United States, without being Guilty of any Misdemeanor, The Crime your unhappy Petitioner is to Suffer for when Committed
                            the fact, was insensible and thoughtless of the Consequence, he being too Young and unexperienced—Therefore the only hopes
                            your most unhappy and unfortunate Petitioner has left, is to take the liberty to trouble your Excellency, convinced of the
                            many Acts of Clemency and Humanity being bestowed on many, therefore most devotedly and humbly prays your Excellency will
                            be pleased to Extend your Mercy and Benevolence upon your most miserable and unhappy Petitioner by Ordering such Relief as
                            your Excellency will in your great humanity think proper—And your Unhappy Petitioner as in duty bound will ever pray
                        
                            Christn Nogle
                        
                    